Case: 20-30006       Document: 00515565518            Page: 1      Date Filed: 09/15/2020




                                       REVISED

              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                     No. 20-30006                          September 14, 2020
                                   Summary Calendar                            Lyle W. Cayce
                                                                                    Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Korryon Dashawn Carter,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                             USDC No. 6:10-CR-225-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Korryon Carter contends that his 36-month revocation sentence,
   which is below the range recommended by the policy statements in the Sen-
   tencing Guidelines and the statutory maximum, is procedurally and substan-


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-30006      Document: 00515565518           Page: 2     Date Filed: 09/15/2020




                                     No. 20-30006


   tively unreasonable. Although Carter preserved the consecutive aspect of his
   challenge, he did not object to procedural reasonableness. See Molina-
   Martinez v. United States, 136 S. Ct. 1338, 1342−43 (2016). We need not
   determine whether the procedural-reasonableness challenge is preserved,
   because it would fail regardless. See United States v. Holguin-Hernandez,
   955 F.3d 519, 520 n.1 (5th Cir. 2020).
          Under Gall v. United States, 552 U.S. 38, 51 (2007), we engage in a
   bifurcated review of a sentence. United States v. Delgado-Martinez, 564 F.3d
   750, 752 (5th Cir. 2009). First, we consider whether the district court com-
   mitted a “significant procedural error, such as failing to calculate (or improp-
   erly calculating) the Guidelines range.” Gall, 552 U.S. at 51. If there is no
   error or any error is harmless, we may proceed to the second step and review
   the substantive reasonableness of the sentence for an abuse of discretion. Id.
   Under the “plainly unreasonable” standard applicable to revocation sen-
   tences, see United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011), this court
   first determines whether the sentence is unreasonable, then “whether the
   error was obvious under existing law,” id. “[A] rebuttable presumption of
   reasonableness . . . applies to a consecutive sentence imposed within the par-
   ameters of the advisory federal guidelines.”         United States v. Candia,
   454 F.3d 468, 473 (5th Cir. 2006).
          The district court heard Carter’s expression of remorse and about his
   success during supervision but found it to be outweighed by his repeated
   failure to adhere to the conditions of supervision. Carter has not shown that
   the consecutive nature of his sentence rendered it unreasonable. See United
   States v. Whitelaw, 580 F.3d 256, 260 (5th Cir. 2009); U.S.S.G. § 7B1.3(f),
   p.s., & comment. (n.4). We have affirmed revocation sentences that were
   ordered to run consecutively to sentences for new offenses prompting the
   revocation. See, e.g., United States v. Sims, 774 F. App’x 231, 231 (5th Cir.
   2019); United States v. Ramirez, 264 F. App’x 454, 458 (5th Cir. 2008);



                                            2
Case: 20-30006      Document: 00515565518          Page: 3    Date Filed: 09/15/2020




                                    No. 20-30006


   United States v. Deal, 237 F. App’x. 909, 910−11 (5th Cir. 2007). Carter has
   not shown that his sentence was based on an irrelevant or improper factor, a
   clear error of judgment in balancing the relevant factors, or the district
   court’s failure to account for a factor that should have received significant
   weight. See United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013). Carter
   essentially asks us to reweigh the § 3553(a) factors, which we will not do. See
   Gall, 552 U.S. at 51; United States v. Heard, 709 F.3d 413, 435 (5th Cir. 2013).
          AFFIRMED.




                                          3